—Judgment, Supreme Court, New York County (Renee White, J.), rendered November 21, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and reliability of the identification testimony (see, People v Gaimari, 176 NY 84, 94). Concur — Sullivan, J. P., Rosenberger, Rubin and Tom, JJ.